Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “the information handling system of claim 82…”  Examiner believes this is a typographical error and should likely read “claim 8…”  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a method/process.
Claim 8 falls within the category of a system/machine.
Claim 16 falls within the category of a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – Claim 1 recites [] a method 3comprising:  4[]  7identifying one or more points of interest between a starting location and a 8planned destination, wherein the identifying is performed while traveling by 9automobile to the planned destination, and wherein the planned 10destination is included in an itinerary;  11calculating an affinity score between the one or more points of interest and 12the user preferences;  13recommending a set of one or more of the points of interest based on the 14calculated affinity scores;  15receiving, from the user, a selection of a selected one of the points of 16interest from the recommended set;  17updating the itinerary to include travel to the selected one of the points of 18interest; and  19providing the user with a set of driving instructions according to the 20updated itinerary. The identified abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an information handling system that includes a processor and a memory accessible by the processor and training an artificial intelligence system with a plurality of user preferences, 5wherein at least one set of data used to train the artificial intelligence 6system is a social media data pertaining to a user are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 5. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – Claim 8 recites 4[]  7identifying one or more points of interest between a starting location and a 8planned destination, wherein the identifying is performed while traveling by 9automobile to the planned destination, and wherein the planned 10destination is included in an itinerary;  11calculating an affinity score between the one or more points of interest and 12the user preferences;  13recommending a set of one or more of the points of interest based on the 14calculated affinity scores;  15receiving, from the user, a selection of a selected one of the points of 16interest from the recommended set;  17updating the itinerary to include travel to the selected one of the points of 18interest; and  19providing the user with a set of driving instructions according to the 20updated itinerary.  The identified abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an information handling system comprising:  2one or more processors;  3a memory coupled to at least one of the processors; and  4a set of computer program instructions stored in the memory and 5executed by at least one of the processors in order to perform actions and training an artificial intelligence system with a plurality of user preferences, 5wherein at least one set of data used to train the artificial intelligence 6system is a social media data pertaining to a user are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – Claim 15 recites 4[]  7identifying one or more points of interest between a starting location and a 8planned destination, wherein the identifying is performed while traveling by 9automobile to the planned destination, and wherein the planned 10destination is included in an itinerary;  11calculating an affinity score between the one or more points of interest and 12the user preferences;  13recommending a set of one or more of the points of interest based on the 14calculated affinity scores;  15receiving, from the user, a selection of a selected one of the points of 16interest from the recommended set;  17updating the itinerary to include travel to the selected one of the points of 18interest; and  19providing the user with a set of driving instructions according to the 20updated itinerary.  The identified abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computer program product stored in a computer readable storage 2medium, comprising computer program code that, when executed by an 3information handling system, performs actions and training an artificial intelligence system with a plurality of user preferences, 5wherein at least one set of data used to train the artificial intelligence 6system is a social media data pertaining to a user are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 19. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Unites States Patent No.: 9,146,129 B1, hereinafter “Furio,” in view of Portugal, Ivens, et al., "The use of machine learning algorithms in recommender systems: A systematic review", Expert Systems with Applications, Volume 97, 2018, Pages 205-227, ISSN 0957-4174, https://www.sciencedirect.com/science/article/pii/S0957417417308333, hereinafter “Portugal.”
Claim 1:  Furio, as shown, teaches:4
identifying one or more points of interest between a starting location and a 8planned destination, wherein the identifying is performed while traveling by 9automobile to the planned destination, and wherein the planned 10destination is included in an itinerary;11 (Furio col. 16, lns. 35-67, “At block 825, one or more points of interest within a distance of the mapped route based at least on the at least one interest of the user and the off-route information can be identified…”; See also col. 12, lns. 4-7)
calculating an affinity score between the one or more points of interest and 12the user preferences;13 (Furio col. 2, lns. 47-49, “Additionally, one or more points of interest can be ranked based on relevancy scores associated with the points of interests…”)
recommending a set of one or more of the points of interest based on the 14calculated affinity scores; (Furio col. 2, lns. 49-51, “Information representing at least one of the one or more points of interest can be displayed with the mapped route.15..”)
receiving, from the user, a selection of a selected one of the points of 16interest from the recommended set;17 (Furio col. 18, lns. 13-16, “At block 835, feedback information associated with the electronic device, on which the mapped route is displayed, can be received. Feedback information can include a selection of one or more of the points of interest…)
updating the itinerary to include travel to the selected one of the points of 18interest;19 (Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)
providing the user with a set of driving instructions according to the 20updated itinerary. (Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)

Furio doesn’t explicitly teach the following; however, Portugal teaches:
training an artificial intelligence system with a plurality of user preferences, 5wherein at least one set of data used to train the artificial intelligence 6system is a social media data pertaining to a user;  7(Portugal 2.2 “Machine Learning (ML) uses computers to simulate human learning and allows computers to identify and acquire knowledge from the real world, and improve performance on some tasks based on this new knowledge…”; See also Furio col. 2, lns. 20-26)
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route. Furio teaches using social media data as an input for user preferences, but doesn’t explicitly teach the aspect of machine learning.  However, Portugal teaches the use of machine learning in recommender systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio with the teachings of Portugal since “[r]ecommender systems use algorithms to provide users with product or service recommendations. Recently, these systems have been using machine learning algorithms from the field of artificial intelligence.” (Portugal Abstract)
Claim 2: Furio/Portugal, as shown above, teaches all the limitations of claim 1.  Furio also teaches:
ingesting a metadata pertaining to each of the plurality of points of interest into the artificial intelligence system;Docket No. P201904158US0125 Atty. Ref. No. 9034 (Furio col. 6, lns. 46-49,” The relevancy score can also be based on a value representing an amount of metadata associated with the point of interest that matches criteria associated with the determined user interest…”; See also col. 7, ln. 43 – col. 8, ln. 16)
weighting the user preferences based on a number of occurrences of data 5related to each of the user preferences used to train the artificial 6intelligence system; 7(Furio col. 6, lns. 49-54, “The values of the relevancy score can be weighted. For example, the value representing an amount of metadata associated with the point of interest that matches matching criteria associated with the determined user interest can be weighted greater than the value associated with criteria derived from the off-route information submitted by the user…”; See also col. 7, ln. 43 – col. 8, ln. 16)
comparing the metadata pertaining to each of the plurality of points of 8interest to the weighted user preferences. (Furio col. 6, lns. 55-65, “ Based on the relevancy scores associated with one or more returned points of interest, the processor 155 can select a subset of the returned points of interest to transmit to the electronic device 155.  For example, the processor 155 can select a subset of points of interests based on the relevancy scores of the points of interest.  For example, the subset of points of interests can have relevancy scores that meet or exceed a predetermined threshold.  The processor 155 can also rank the points of interest in the selected subset.  For example, the processor 155 can rank the points of interest in the selected subset by one or more of: the relevancy scores…”; See also col. 7, ln. 43 – col. 8, ln. 16)
Claim 3: Furio/Portugal, as shown above, teaches all the limitations of claim 2.  Furio also teaches:
inhibiting inclusion of a selected one of the points of interest from the set 3of recommended points of interest based on a dislike of a selected one of 4the metadata corresponding to the selected one of the points of interest 5discovered by the training of the artificial intelligence system. (Furio col. 14, ln. 67 – col. 15, ln. 14, “a user interest can be derived from one or more of… social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes…”)
Claim 4: Furio/Portugal, as shown above, teaches all the limitations of claim 1.  Furio also teaches:
after receiving the selected point of interest:3 updating an estimated time of arrival at the destination;4 (Furio col. 14, lns. 7-8, “Also illustrated in Fig. 7, the map section 405 can include an ETA 720.)
updating the recommended set of points of interest by removing the 5selected point of interest from the recommended set of points of 6interest; 7(Furio col. 18, lns. 43-57, “At block 840, the information representative of at least one of the one or more points of interest presented with the mapped route can be updated or modified based on the received feedback information…In one embodiment, the information representative of at least one or more points of interest can be updated or modified by at least one of: removing at least one point of interest…”)
repeating the recommending of the set of points of interest after the 8updating.  (Furio col. 19, lns. 24-38, “The processor can then update the points of interest to exclude or remove at least one point of interest that is unrelated to beach-related activities. In another embodiment, the processor can modify the points of interest such that the points of interest that are related to beach-related activities are displayed more prominently than other points of interest. In still another embodiment, the processor can determine that a beach interest has a higher priority value or ranking than other interest of the user and re-rank the user's interests. For example, the processor can place the points of interest associated with the beach interest higher in a list of points of interest than other points of interests. In another example, based on the re-ranking of the user interests, the processor can identify a new set of points of interest based that are related to the beach interest…”)
Claim 7: Furio/Portugal, as shown above, teaches all the limitations of claim 1.  Furio also teaches:
comparing each of the points of interest calculated affinity scores with a 3threshold, wherein the recommended set of points of interest are those 4points of interest with affinity scores that meet the threshold. (Furio col. 6, lns. 60-62, “For example, the subset of points of interests can have relevancy scores that meet or exceed a predetermined threshold…”)
Claim 8: Furio, as shown, teaches:
identifying one or more points of interest between a starting location and a planned destination, wherein the identifying is performedDocket No. P201904158US0127 Atty. Ref. No. 9034 while traveling by automobile to the planned destination, and 14wherein the planned destination is included in an itinerary;  15(Furio col. 16, lns. 35-67, “At block 825, one or more points of interest within a distance of the mapped route based at least on the at least one interest of the user and the off-route information can be identified…”; See also col. 12, lns. 4-7)
calculating an affinity score between the one or more points of 16interest and the user preferences;17  (Furio col. 2, lns. 47-49, “Additionally, one or more points of interest can be ranked based on relevancy scores associated with the points of interests…”)
recommending a set of one or more of the points of interest based 18on the calculated affinity scores;19 (Furio col. 2, lns. 49-51, “Information representing at least one of the one or more points of interest can be displayed with the mapped route.15..”)
receiving, from the user, a selection of a selected one of the points 20of interest from the recommended set;21  (Furio col. 18, lns. 13-16, “At block 835, feedback information associated with the electronic device, on which the mapped route is displayed, can be received. Feedback information can include a selection of one or more of the points of interest…)
updating the itinerary to include travel to the selected one of the 22points of interest;23 (Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)
providing the user with a set of driving instructions according to the 24updated itinerary. (Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)

Furio doesn’t explicitly teach the following; however, Portugal teaches:
training an artificial intelligence system with a plurality of user 8preferences, wherein at least one set of data used to train the 9artificial intelligence system is a social media data pertaining to a 10user; (Portugal 2.2 “Machine Learning (ML) uses computers to simulate human learning and allows computers to identify and acquire knowledge from the real world, and improve performance on some tasks based on this new knowledge…”; See also Furio col. 2, lns. 20-26)
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route. Furio teaches using social media data as an input for user preferences, but doesn’t explicitly teach the aspect of machine learning.  However, Portugal teaches the use of machine learning in recommender systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio with the teachings of Portugal since “[r]ecommender systems use algorithms to provide users with product or service recommendations. Recently, these systems have been using machine learning algorithms from the field of artificial intelligence.” (Portugal Abstract)
Claim 9: Furio/Portugal, as shown above, teaches all the limitations of claim 8.  Furio also teaches:
ingesting a metadata pertaining to each of the plurality of points of interest 4into the artificial intelligence system;5 (Furio col. 6, lns. 46-49,” The relevancy score can also be based on a value representing an amount of metadata associated with the point of interest that matches criteria associated with the determined user interest…”; See also col. 7, ln. 43 – col. 8, ln. 16)
weighting the user preferences based on a number of occurrences of data 6related to each of the user preferences used to train the artificial 7intelligence system;8 (Furio col. 6, lns. 49-54, “The values of the relevancy score can be weighted. For example, the value representing an amount of metadata associated with the point of interest that matches matching criteria associated with the determined user interest can be weighted greater than the value associated with criteria derived from the off-route information submitted by the user…”; See also col. 7, ln. 43 – col. 8, ln. 16)
comparing the metadata pertaining to each of the plurality of points of 9interest to the weighted user preferences. (Furio col. 6, lns. 55-65, “ Based on the relevancy scores associated with one or more returned points of interest, the processor 155 can select a subset of the returned points of interest to transmit to the electronic device 155.  For example, the processor 155 can select a subset of points of interests based on the relevancy scores of the points of interest.  For example, the subset of points of interests can have relevancy scores that meet or exceed a predetermined threshold.  The processor 155 can also rank the points of interest in the selected subset.  For example, the processor 155 can rank the points of interest in the selected subset by one or more of: the relevancy scores…”; See also col. 7, ln. 43 – col. 8, ln. 16)
Claim 10: Furio/Portugal, as shown above, teaches all the limitations of claim 9.  Furio also teaches:
inhibiting inclusion of a selected one of the points of interest from the set of recommended points of interest based on a dislike of a selected one ofDocket No. P201904158US0128 Atty. Ref. No. 9034 the metadata corresponding to the selected one of the points of interest 6discovered by the training of the artificial intelligence system. (Furio col. 14, ln. 67 – col. 15, ln. 14, “a user interest can be derived from one or more of… social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes…”)
Claim 11: Furio/Portugal, as shown above, teaches all the limitations of claim 8.  Furio also teaches:
after receiving the selected point of interest:4 updating an estimated time of arrival at the destination;5  (Furio col. 14, lns. 7-8, “Also illustrated in Fig. 7, the map section 405 can include an ETA 720.)
updating the recommended set of points of interest by removing the 6selected point of interest from the recommended set of points of 7interest; 8(Furio col. 18, lns. 43-57, “At block 840, the information representative of at least one of the one or more points of interest presented with the mapped route can be updated or modified based on the received feedback information…In one embodiment, the information representative of at least one or more points of interest can be updated or modified by at least one of: removing at least one point of interest…”)
repeating the recommending of the set of points of interest after the 9updating. (Furio col. 19, lns. 24-38, “The processor can then update the points of interest to exclude or remove at least one point of interest that is unrelated to beach-related activities. In another embodiment, the processor can modify the points of interest such that the points of interest that are related to beach-related activities are displayed more prominently than other points of interest. In still another embodiment, the processor can determine that a beach interest has a higher priority value or ranking than other interest of the user and re-rank the user's interests. For example, the processor can place the points of interest associated with the beach interest higher in a list of points of interest than other points of interests. In another example, based on the re-ranking of the user interests, the processor can identify a new set of points of interest based that are related to the beach interest…”)
Claim 13: Furio/Portugal, as shown above, teaches all the limitations of claim 8.  Furio also teaches:
learning of the user preferences based on a plurality of passages included 4in the sets of data ingested by the artificial intelligence system. (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
Claim 14: Furio/Portugal, as shown above, teaches all the limitations of claim 8.  Furio also teaches:
comparing each of the points of interest calculated affinity scores with a 4threshold, wherein the recommended set of points of interest are those 5points of interest with affinity scores that meet the threshold. (Furio col. 6, lns. 60-62, “For example, the subset of points of interests can have relevancy scores that meet or exceed a predetermined threshold…”)
Claim 15: Furio, as shown, teaches:
identifying one or more points of interest between a starting location and a 8planned destination, wherein the identifying is performed while traveling by 9automobile to the planned destination, and wherein the planned 10destination is included in an itinerary;11 (Furio col. 16, lns. 35-67, “At block 825, one or more points of interest within a distance of the mapped route based at least on the at least one interest of the user and the off-route information can be identified…”; See also col. 12, lns. 4-7)
calculating an affinity score between the one or more points of interest and 12the user preferences;13 (Furio col. 2, lns. 47-49, “Additionally, one or more points of interest can be ranked based on relevancy scores associated with the points of interests…”)
recommending a set of one or more of the points of interest based on the 14calculated affinity scores;15 (Furio col. 2, lns. 49-51, “Information representing at least one of the one or more points of interest can be displayed with the mapped route.15..”)
receiving, from the user, a selection of a selected one of the points of 16interest from the recommended set; (Furio col. 18, lns. 13-16, “At block 835, feedback information associated with the electronic device, on which the mapped route is displayed, can be received. Feedback information can include a selection of one or more of the points of interest…)
updating the itinerary to include travel to the selected one of the points of interest; Docket No. P201904158US0130 Atty. Ref. No. 9034(Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)
providing the user with a set of driving instructions according to the 20updated itinerary. (Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)

Furio doesn’t explicitly teach the following; however, Portugal teaches:
training an artificial intelligence system with a plurality of user preferences, 5wherein at least one set of data used to train the artificial intelligence 6system is a social media data pertaining to a user;7(Portugal 2.2 “Machine Learning (ML) uses computers to simulate human learning and allows computers to identify and acquire knowledge from the real world, and improve performance on some tasks based on this new knowledge…”; See also Furio col. 2, lns. 20-26)
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route. Furio teaches using social media data as an input for user preferences, but doesn’t explicitly teach the aspect of machine learning.  However, Portugal teaches the use of machine learning in recommender systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio with the teachings of Portugal since “[r]ecommender systems use algorithms to provide users with product or service recommendations. Recently, these systems have been using machine learning algorithms from the field of artificial intelligence.” (Portugal Abstract)
Claim 16: Furio/Portugal, as shown above, teaches all the limitations of claim 15.  Furio also teaches:
ingesting a metadata pertaining to each of the plurality of points of interest 4into the artificial intelligence system; 5(Furio col. 6, lns. 46-49,” The relevancy score can also be based on a value representing an amount of metadata associated with the point of interest that matches criteria associated with the determined user interest…”; See also col. 7, ln. 43 – col. 8, ln. 16)
weighting the user preferences based on a number of occurrences of data 6related to each of the user preferences used to train the artificial 7intelligence system;8 (Furio col. 6, lns. 49-54, “The values of the relevancy score can be weighted. For example, the value representing an amount of metadata associated with the point of interest that matches matching criteria associated with the determined user interest can be weighted greater than the value associated with criteria derived from the off-route information submitted by the user…”; See also col. 7, ln. 43 – col. 8, ln. 16)
comparing the metadata pertaining to each of the plurality of points of 9interest to the weighted user preferences. (Furio col. 6, lns. 55-65, “ Based on the relevancy scores associated with one or more returned points of interest, the processor 155 can select a subset of the returned points of interest to transmit to the electronic device 155.  For example, the processor 155 can select a subset of points of interests based on the relevancy scores of the points of interest.  For example, the subset of points of interests can have relevancy scores that meet or exceed a predetermined threshold.  The processor 155 can also rank the points of interest in the selected subset.  For example, the processor 155 can rank the points of interest in the selected subset by one or more of: the relevancy scores…”; See also col. 7, ln. 43 – col. 8, ln. 16)
Claim 17: Furio/Portugal, as shown above, teaches all the limitations of claim 16.  Furio also teaches:
inhibiting inclusion of a selected one of the points of interest from the set 4of recommended points of interest based on a dislike of a selected one of 5the metadata corresponding to the selected one of the points of interest 6discovered by the training of the artificial intelligence system. (Furio col. 14, ln. 67 – col. 15, ln. 14, “a user interest can be derived from one or more of… social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes…”)
Claim 18: Furio/Portugal, as shown above, teaches all the limitations of claim 15.  Furio also teaches:
after receiving the selected point of interest:4 updating an estimated time of arrival at the destination;5 (Furio col. 14, lns. 7-8, “Also illustrated in Fig. 7, the map section 405 can include an ETA 720.)
updating the recommended set of points of interest by removing the selected point of interest from the recommended set of points of interest; Docket No. P201904158US0131 Atty. Ref. No. 9034(Furio col. 18, lns. 43-57, “At block 840, the information representative of at least one of the one or more points of interest presented with the mapped route can be updated or modified based on the received feedback information…In one embodiment, the information representative of at least one or more points of interest can be updated or modified by at least one of: removing at least one point of interest…”)
repeating the recommending of the set of points of interest after the 9updating. (Furio col. 19, lns. 24-38, “The processor can then update the points of interest to exclude or remove at least one point of interest that is unrelated to beach-related activities. In another embodiment, the processor can modify the points of interest such that the points of interest that are related to beach-related activities are displayed more prominently than other points of interest. In still another embodiment, the processor can determine that a beach interest has a higher priority value or ranking than other interest of the user and re-rank the user's interests. For example, the processor can place the points of interest associated with the beach interest higher in a list of points of interest than other points of interests. In another example, based on the re-ranking of the user interests, the processor can identify a new set of points of interest based that are related to the beach interest…”)
Claims 5, 6, 12, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furio/Portugal in view of Pre-grant Publication No.: US 2013/0345958 A1, hereinafter “Paek.”
Claim 5: Furio/Portugal, as shown above, teaches all the limitations of claim 1.  Furio also teaches:
ingesting a set of prior user activities to the artificial intelligence system; (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
ingesting a set of social media posts to the artificial intelligence system; Docket No. P201904158US0126 Atty. Ref. No. 9034(Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)

Furio/Portugal doesn’t explicitly teach the following; however, Paek teaches:
ingesting a set of travel history logs to the artificial intelligence system, 7wherein the history logs include a set of prior destinations visited by the 8user, and wherein the training of the artificial intelligence system with the 9plurality of user preferences further includes the ingested set of prior user 10activities, the ingested set of social media posts, and the ingested set of 11travel history logs. (Paek [0019], “In general, the stop recommendations are made by a recommendation engine based upon various input data, including context data. Input data may include past user destinations 224 (points of interest, or POIs) for the user as well as other users…”; See also [0022], [0027], [0028])
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route and Portugal teaches the use of machine learning in recommender systems. Paek also teaches using context data to offer intelligent choices for trip planning, including recommending stops on a user’s route.  Furio doesn’t explicitly teach using prior destinations of the user when suggesting points of interest.  However, Paek teaches using past user destinations as input to the recommendation engine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio/Portugal with the teachings of Paek since a “driver may [] manually interact with a device to determine what types of businesses or other points of interest are nearby the user, e.g., within a geographic radius of the user. For example, a driver can search to look up gas stations, which may be returned in a results list or the like sorted based upon distance from the user's current location. Such results are distance-based ("geo-fenced") relative to the user's current location, and need considerable manual interaction on the part of the user.” (Paek [0002])
Claim 6: Furio/Portugal/Paek, as shown above, teaches all the limitations of claim 5.  Furio also teaches:
learning of the user preferences based on a plurality of passages included 3in the sets of data ingested by the artificial intelligence system. (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
Claim 12: Furio/Portugal, as shown above, teaches all the limitations of claim 8.  Furio also teaches:
ingesting a set of prior user activities to the artificial intelligence system;4  (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
ingesting a set of social media posts to the artificial intelligence system;5 (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)

Furio/Portugal doesn’t explicitly teach the following; however, Paek teaches:
and 6ingesting a set of travel history logs to the artificial intelligence system, 7wherein the history logs include a set of prior destinations visited by the 8user, and wherein the training of the artificial intelligence system with the 9plurality of user preferences further includes the ingested set of prior user 10activities, the ingested set of social media posts, and the ingested set of 11travel history logs. (Paek [0019], “In general, the stop recommendations are made by a recommendation engine based upon various input data, including context data. Input data may include past user destinations 224 (points of interest, or POIs) for the user as well as other users…”; See also [0022], [0027], [0028])
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route and Portugal teaches the use of machine learning in recommender systems. Paek also teaches using context data to offer intelligent choices for trip planning, including recommending stops on a user’s route.  Furio doesn’t explicitly teach using prior destinations of the user when suggesting points of interest.  However, Paek teaches using past user destinations as input to the recommendation engine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio/Portugal with the teachings of Paek since a “driver may [] manually interact with a device to determine what types of businesses or other points of interest are nearby the user, e.g., within a geographic radius of the user. For example, a driver can search to look up gas stations, which may be returned in a results list or the like sorted based upon distance from the user's current location. Such results are distance-based ("geo-fenced") relative to the user's current location, and need considerable manual interaction on the part of the user.” (Paek [0002])
Claim 19: Furio/Portugal, as shown above, teaches all the limitations of claim 15.  Furio also teaches:
ingesting a set of prior user activities to the artificial intelligence system;4 (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
ingesting a set of social media posts to the artificial intelligence system;5 (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)

Furio/Portugal doesn’t explicitly teach the following; however, Paek teaches:
and 6ingesting a set of travel history logs to the artificial intelligence system, 7wherein the history logs include a set of prior destinations visited by the 8user, and wherein the training of the artificial intelligence system with the 9plurality of user preferences further includes the ingested set of prior user 10activities, the ingested set of social media posts, and the ingested set of 11travel history logs. (Paek [0019], “In general, the stop recommendations are made by a recommendation engine based upon various input data, including context data. Input data may include past user destinations 224 (points of interest, or POIs) for the user as well as other users…”; See also [0022], [0027], [0028])
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route and Portugal teaches the use of machine learning in recommender systems. Paek also teaches using context data to offer intelligent choices for trip planning, including recommending stops on a user’s route.  Furio doesn’t explicitly teach using prior destinations of the user when suggesting points of interest.  However, Paek teaches using past user destinations as input to the recommendation engine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio/Portugal with the teachings of Paek since a “driver may [] manually interact with a device to determine what types of businesses or other points of interest are nearby the user, e.g., within a geographic radius of the user. For example, a driver can search to look up gas stations, which may be returned in a results list or the like sorted based upon distance from the user's current location. Such results are distance-based ("geo-fenced") relative to the user's current location, and need considerable manual interaction on the part of the user.” (Paek [0002])
Claim 20: Furio/Portugal/Paek ,as shown above, teaches all the limitations of claim 19.  Furio also teaches:
learning of the user preferences based on a plurality of passages included in the sets of data ingested by the artificial intelligence system. (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	6/9/2022